Citation Nr: 9906843	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to restoration of a rating evaluation of 
10 percent for service connected status post arthroscopy for 
medial meniscus tear of the right knee

2.  Entitlement to an increased (compensable) evaluation for 
status post arthroscopy for medial meniscus tear of the right 
knee.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1991 to May 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that the veteran was 
entitled to an increased evaluation of 10 percent for his 
service connected right knee disability.  The veteran 
expressed disagreement with the assigned rating evaluation 
and perfected a substantive appeal.

During a March 1998 hearing at the RO, the representative 
requested a separate disability rating for arthritis of the 
right knee and consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  By rating action dated in July 1998, the RO assigned 
a separate rating of 10 percent for traumatic arthritis of 
the right knee under diagnostic code 5010 and reduced the 10 
percent rating which had been in effect for status post 
arthroscopy for a medial meniscus tear of the right knee 
under diagnostic code 5257 to no percent.  The RO further 
determined that an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) was not warranted.

The July 1998 supplemental statement of the case phrased the 
issue as entitlement to an evaluation for status post 
arthroscopy for medial meniscus tear of the right knee with 
traumatic arthritis, currently evaluated as 10 percent.  The 
traumatic arthritis of the right knee, rated under diagnostic 
code 5010, is a disability which is separate from the for 
status post arthroscopy for a medial meniscus tear of the 
right knee, rated under diagnostic code 5257.  Accordingly, 
the issues are as stated on the title page of this decision.  

The July 1998 supplemental statement of the case also 
included consideration of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) and this was also referenced by the 
representative in February 1999. This aspect of the veteran's 
claims is properly before the Board for consideration.


FINDINGS OF FACT

1.  A well-grounded claim has been presented, and all 
evidence necessary for an equitable adjudication has been 
obtained.

2.  The status post arthroscopy for a medial meniscus tear of 
the right knee is productive of no more than slight 
impairment.

3.  The traumatic arthritis of the right knee is manifested 
by subjective complaints of pain, weakness and swelling on 
use, and tenderness to palpation with flexion to 125 degrees 
and extension to 0 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent rating evaluation 
for status post arthroscopy for a medial meniscus tear of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4 § 4.71a; Diagnostic Code 5257 (1998).

2.  The schedular criteria for a rating in excess of 10 
percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 §§  4.40, 4.45 ; Diagnostic Codes 5010, 5003, 5260, 
5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that the claim is plausible, that is meritorious on its own 
or capable of substantiation.  This finding is based upon the 
veteran's assertion his right knee disability has increased 
in severity.  Proscelle v. Derwinski, 2 Vet. App 629 (1992).  
Once it has been determined that a claim is well grounded, VA 
has the statutory duty to assist the veteran in the 
development of evidence pertinent to that claim.  In this 
regard, the veteran underwent a VA examination in September 
1996, thus the Board is satisfied that all relevant evidence 
is of record and the duty to assist has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

A review of evidence reveals that the veteran was originally 
granted entitlement to service connection for his right knee 
disability in May 1992, wherein a noncompensable evaluation 
was assigned.  This rating has remained in effect until the 
current claim.  

The veteran underwent a VA compensation examination September 
1996.  At that time he reported that he injured his knee in a 
misstep while in the service in 1990.  He subsequently had 
arthroscopic surgery.  The veteran reported that he felt as 
though his right knee was getting weaker, especially for 
climbing down out of the cab in the truck that he drives.  He 
stated that he could walk all right and wanted to know if he 
ought to exercise of the treadmill.  He stated that he had 
had just a catch without falling.

Physical examination revealed that he walked without a limp 
and that he could walk on his toes and heels.  He could do a 
full squat but had crepitation in both knees.  The knees were 
stable.  They were nearly symmetrical, but the right thigh 
was 1/4 inch smaller, the right knee itself 1/4 inch greater in 
circumference, and the right calf 1/4 inch greater.  The right 
knee had range of motion of zero to 125 degrees of flexion, 
and there was pain and crepitation especially with internal 
rotation and adduction stress.  (normal range of notion is 
flexion to 140 degrees and extension to 0 degrees, 38 C.F.R. 
§ 4.71, Plate II).  There was no shift, but there was 
tenderness even to palpation over the medial side of the 
joint. The diagnosis pending x-rays was six-year-old medial 
meniscectomy, right knee, with symptoms of moderate traumatic 
arthritis.  X-rays revealed very mild degenerative changes of 
both knees with mild narrowing of the medial joint space 
compartments.  There were no other abnormalities seen.

The veteran was seen at a VA outpatient clinic in September 
1997.  At that time he complained of an increase in recurrent 
pain.  He reported that his knee gave in as he was getting 
out of his truck.  The impression was degenerative joint 
disease of the right knee.  X-rays of the right knee, taken 
in September 1997 showed no abnormality.  In September 1997 
he was seen at the prosthetic service. At that tine he was 
furnished an elastic support for the right knee.  The goal 
was described as relieving pain and providing support to 
prevent the joint from going out.

During the March 1998 hearing before the hearing officer of 
the RO, the veteran testified that his knee significantly 
interfered with his work.  He indicated that he owned a small 
construction company and did the majority of his work by 
himself, which required bending and climbing in and out of 
equipment, such as trucks and loaders.  He stated that he 
often missed work as a result of his knee disability.  He 
stated that when overactive, his knee swells and becomes red 
for an average of two days.  He stated that he uses an ice 
pack to alleviate the swelling.  He indicated that he has 
difficulty squatting that his knee is weak and that it gives 
way.  He stated that he experiences weakness, pain and a 
burning sensation in the knee joint.  He indicated that he 
wears a knee brace, but that often he cannot wear it because 
it is aggravating, especially when he works.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).

The RO has assigned a 10 percent rating evaluation for 
traumatic arthritis of the right knee with the criteria set 
forth in the VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Code 5010 (1998).  Diagnostic Code 5010 
provides that traumatic arthritis will be rated under 
Diagnostic Code 5003, which provides for the evaluation of 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  When flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned. 

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned. 

The RO has assigned a noncompensable rating under Diagnostic 
Code 5257.  Diagnostic Code 5257 provides the evaluation of 
impairment of the knee with recurrent subluxation or lateral 
instability.  Under this Code provision, the maximum 30 
percent rating evaluation is warranted when the knee 
impairment is severe.  A 20 percent rating evaluation is 
warranted when the knee impairment is moderate and a 10 
percent rating evaluation is warranted when the knee 
impairment is slight.  

The United States Court of Veterans Appeals (Court) has held 
that when a diagnostic code provides for compensation based 
upon limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet.App. 
202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1998).  
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1998).

To summarize, veteran's testimony describing the symptoms of 
a disability are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria. 

In this regard, the recent VA examination showed no evidence 
of instability or subluxation involving the right knee.  
However, during the subsequent personal hearing, the veteran 
reported weakness and instability.  Of significant probative 
value are the September 1997 VA outpatient records, which 
reflect that the VA furnished the veteran a knee brace due to 
the reported instability. 

After reviewing the current clinical findings in conjunction 
with the veteran's symptoms, it is the Board's judgment that 
the degree of impairment caused by the right knee disability 
more nearly approximates the criteria for the next higher 
evaluation.  Accordingly, the 10 percent evaluation for a 
slight disability of the right knee under Diagnostic Code 
5257 is restored. 

However, this same evidence does not provide a basis for a 
rating in excess of 10 percent.  The recent VA examination 
showed no objective evidence eof instability or subluxation 
of the knee.  Accordingly, a higher rating is not warranted.

Regarding the claim for an increased rating for the traumatic 
arthritis, the veteran has stated that he experienced pain, 
weakness and swelling of the right knee on use. However, the 
recent VA examination showed minimal impairment in the range 
of motion of the right knee.  Flexion was reduced by only 15 
degrees and extension was normal.  In order to be entitled to 
a 20 percent rating, flexion must be limited by 110 degrees 
and extension by 15 degrees.  Additionally, the only other 
abnormalities found during the recent VA examination was 
tenderness and crepitance.  Accordingly, the Board finds that 
additional disability attributable to functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
is not shown. 

The Board, further finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards." 38 C.F.R. § 3.321(b)(1) (1996).  
In this regard, the Board finds that there has been no 
showing by the veteran that his post- operative residuals of 
a right knee injury has resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  There is no indication of any recent 
hospitalization, and the interference in his employment has 
been included in the current schedular ratings.  In the 
absence of such factors, the Board finds that criteria for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. 

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. at 589.  However, the 
Board finds no basis, which permits increased ratings.  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule. 38 C.F.R. § 
4.3 (1998).


ORDER

Entitlement to restoration of a rating evaluation of 
10 percent for service connected status post arthroscopy for 
medial meniscus tear of the right knee, is granted, subject 
to the laws and regulations governing the disbursement of 
government benefits.  Entitlement to an increased rating for 
traumatic arthritis of the right knee is denied. 



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


